ICJ_172_ApplicationCERD_QAT_ARE_2018-07-25_ORD_01_NA_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                                APPLICATION
                     OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                          (QATAR v. UNITED ARAB EMIRATES)


                               ORDER OF 25 JULY 2018




                                   2018
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                                 APPLICATION
                     DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                           (QATAR c. ÉMIRATS ARABES UNIS)


                           ORDONNANCE DU 25 JUILLET 2018




4 CIJ1146.indb 1                                             28/02/19 14:26

                                                 Official citation:
                                   Application of the International Convention
                            on the Elimination of All Forms of Racial Discrimination
                            (Qatar v. United Arab Emirates), Order of 25 July 2018,
                                           I.C.J. Reports 2018, p. 495




                                            Mode officiel de citation :
                                    Application de la convention internationale
                          sur l’élimination de toutes les formes de discrimination raciale
                          (Qatar c. Emirats arabes unis), ordonnance du 25 juillet 2018,
                                            C.I.J. Recueil 2018, p. 495




                                                                                 1146
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157345-9




4 CIJ1146.indb 2                                                                             28/02/19 14:26

                                                        25 JULY 2018

                                                          ORDER




                                APPLICATION
                     OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                      (QATAR v. UNITED ARAB EMIRATES)




                                 APPLICATION
                     DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                       (QATAR c. ÉMIRATS ARABES UNIS)




                                                  25 JUILLET 2018

                                                   ORDONNANCE




4 CIJ1146.indb 3                                                       28/02/19 14:26

                    495 	




                                   INTERNATIONAL COURT OF JUSTICE

                                                    YEAR 2018
        2018
       25 July
     General List                                   25 July 2018
      No. 172

                                    APPLICATION
                         OF THE INTERNATIONAL CONVENTION
                          ON THE ELIMINATION OF ALL FORMS
                              OF RACIAL DISCRIMINATION
                                    (QATAR v. UNITED ARAB EMIRATES)




                                                      ORDER


                        The President of the International Court of Justice,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    11 June 2018, whereby the State of Qatar instituted proceedings against
                    the United Arab Emirates with regard to alleged violations of the Inter-
                    national Convention on the Elimination of All Forms of Racial Discrim-
                    ination of 21 December 1965,
                       Having regard to the request for the indication of provisional measures
                    submitted by the State of Qatar on 11 June 2018 and to the Order by
                    which the Court indicated certain provisional measures on 23 July 2018;
                       Whereas, at a meeting held by the President of the Court with the
                    Agents of the Parties on 23 July 2018, pursuant to Article 31 of the Rules
                    of Court, the Agent of the State of Qatar indicated that his Government
                    considered that the Parties should be granted a period of nine months for
                    the preparation of the Memorial and Counter-­Memorial, respectively;
                    and whereas the Agent of the United Arab Emirates indicated that,
                    although his Government would have preferred a period of ten months
                    for the preparation of its Counter-­Memorial, it could accept the proposal
                    of the Applicant;

                    4




4 CIJ1146.indb 4                                                                                 28/02/19 14:26

                   496 	           application of the cerd (order 25 VII 18)

                       Taking into account the views of the Parties,
                       Fixes the following time-­limits for the filing of the written pleadings:

                     25 April 2019 for the Memorial of the State of Qatar;
                     27 January 2020 for the Counter-­Memorial of the United Arab Emir-
                   ates; and
                       Reserves the subsequent procedure for further decision.

                     Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this twenty-fifth day of July, two thousand
                   and eighteen, in three copies, one of which will be placed in the archives
                   of the Court and the others transmitted to the Government of the State
                   of Qatar and the Government of the United Arab Emirates, respectively.

                                                         (Signed) Abdulqawi Ahmed Yusuf,
                                                                         President.
                                                            (Signed) Philippe Couvreur,
                                                                          Registrar.




                   5




4 CIJ1146.indb 6                                                                                    28/02/19 14:26

